 Case 1:19-cr-00327-LMB Document 36 Filed 10/31/19 Page 1 of 4 PageID# 61

                                                                                                COURT



                                                                                      OCT 3 I 2013
                   IN THE UNITED STATES DISTRICT COURT FOR TH

                             EASTERN DISTRICT OF VIRGINIA                       CLSiiK, U.S. disIrict COURV
                                                                                   ALFXANDn;A
                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


        V.                                            Case No. I:I9-cr-327


 YEAKAIN YABU KOROMA,

        Defendant.



                                   STATEMENT OF FACTS


       The United States and the defendant, YEAKAIN YABU KOROMA (hereinafter, "the

defendant"), agree that at trial, the United States would have proven tiie following facts beyond a

reasonable doubt with admissible and credible evidence:

        1.     Between on or about January 19, 2018, and on or about June 5, 2018, in Prince

William County, Virginia, within the Eastern District of Virginia, the defendant, YEAKAIN

YABU KOROMA, not being a licensed firearms dealer within the meaning of Chapter 44, Title

18, United State Code, did wilfully engage in the business of dealing in firearms, such firearms

having been shipped and transported in interstate commerce.

       2.      Beginning on or about January 2018, Cornelius Maurice King, Jr. began discussing

with another individual (hereinafter "CW") King's desire to purchase firearms from CW. The

defendant knew CW and introduced CW to King. King, working with the defendant, purchased

several firearms from CW. The defendant was identified as the purchaser on a number of bills of

sale used to purchase firearms from CW. The defendant also directly paid CW for several of the

firearms and took possession of the firearms from CW.

       3.      Between on or about January 19,2018 and on or about June 5, 2018, the defendant,

working with King, sold twenty-six (26) firearms to third parties. These firearms sales were


                                                 I
 Case 1:19-cr-00327-LMB Document 36 Filed 10/31/19 Page 2 of 4 PageID# 62




memorialized in bills of sale, with each identifying the defendant as the seller ofthe fireami. The

types offirearms included in these bills of sale include:

           a. two Glock G30 .45 caliber pistols;

           b. a Remington RP9 9mm pistol;

           c. two Glock G27.40 caliber pistols;

           d. two American Tactical .223/5.56 AR pistols;

           e. a Glock G23 .40 caliber pistol;

           f. two Smith & Wesson SD40VE .40 caliber pistols;

           g. a Taurus Millennium G2 9mm pistol;

           h. two Mini Draco 7.62x39 AK pistols;

           i. a Springfield XD 9mm pistol;

           j. a Glock G19 9mm pistol;

           k. a Glock G26 9mm pistol;

           1.   a Hi-Point 3895TS Carbine .380 AGP rifle;

           m. a Glock G36 .45 caliber pistol;

           n. a Mossberg .22 LR pistol;

           o. a Smith & Wesson M&P45 Shield .45 caliber pistol;

           p. a Taurus Millennium PTl 11 9mm pistol;

           q. a Glock G17 9mm pistol;

           r. two Smith & Wesson M&P9c 9mm pistols;

           s. a Glock G22c .40 caliber pistol; and

           t. a .40 caliber pistol that was either a Smith & Wesson or a Springfield XD.
 Case 1:19-cr-00327-LMB Document 36 Filed 10/31/19 Page 3 of 4 PageID# 63




         4.    The firearms discussed in this statement of facts were not manufactured in the

Commonwealth of Virginia, and, therefore, the firearms traveled in, and/or affected interstate

commerce.



         5.    Neither the defendant nor King are licensed firearms dealers.

         6.    This statement offacts includes those facts necessary to support the plea agreement

between the defendant and the United States. It does not include each and every fact known to

the defendant or to the United States, and it is not intended to be a full enumeration of all of the

facts surrounding the defendant's case.

         7.    The actions of the defendant, as recounted above, were in all respects knowing and

deliberate, and were not committed by mistake, accident, or other innocent reason.


                                               Respectfully submitted,

                                               G.Zachary Terwilliger
                                               United StateS^ttprnfey


 Date:    October 31. 2019
                                               Anthony W. Mariano
                                               Special Assistant United States Attorney
                                               Patricia T. Giles
                                               Assistant United States Attorney
 Case 1:19-cr-00327-LMB Document 36 Filed 10/31/19 Page 4 of 4 PageID# 64




       After consulting with my attorney and pursuant to the plea agreement entered into this day

between the defendant, YEAKAIN YABU KOROMA,and the United States, I hereby stipulate

that the above Statement of Facts is true and accurate, and that had the matter proceeded to trial,

the United States would have proved the same beyond a reasonable doubt.



                                                    ACFTYABU KOROMA



       I am Ryan Campbell, the defendant^ att&rney. I have carefully reviewed the above

Statement of Facts with her. To my knowledge, her decision to stipulate to these facts is an

informed and voluntary one.




                                             Counsel for the Defendant
